DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 4-5, 20-21, 23, 26-27, and 32-34 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gergek (US-20020033405). Regarding Claim 1, Gergek discloses a sheet product dispenser 10 for dispensing sheet product 19 from a supply of sheet product 30, the dispenser comprising: a housing 12 comprising a chute 18 having a sheet product dispensing opening (opening at the end of 18 in Figure 1); a sheet product feed roller assembly 32,34 disposed in the housing and configured to feed sheet product from the supply of sheet product into the chute; and a pusher 40 disposed in the housing and configured to substantially continuously engage the sheet product fed from the sheet product feed roller assembly at a location downstream from the sheet product feed roller assembly and push the sheet product fed from the sheet product feed roller assembly toward the dispensing opening to reduce accumulation of the sheet product in the chute (Figures 1-11).



Regarding Claim 5, Gergek discloses the pusher comprises a rotatable pusher roller 40 (Figures 1-11).

Regarding Claim 20, Gergek discloses the sheet product feed roller assembly and the pusher are synchronized (as shown in Figure 2 they are both driven by motor 48 and thereby synchronized) (Figures 1-11).

Regarding Claim 21, Gergek discloses the pusher moves faster than the sheet product feed roller assembly (see paragraph [0032], lines 15-17) (Figures 1-11).

Regarding Claim 23, Gergek discloses the supply of sheet product is a roll 30 of continuous sheet product.

Regarding Claim 26, Gergek discloses a method for dispensing sheet product 19 from a supply 30 of sheet product comprising the steps of: feeding a sheet product from the supply of sheet product into a chute 18 with a sheet product feed roller assembly 32,34; and substantially continuously engaging the sheet product fed from the sheet product feed roller assembly at a location downstream from the sheet product feed roller assembly with a pusher 40 disposed in the housing 12 so as to push the sheet product fed from the sheet product feed roller assembly toward the dispensing opening to reduce accumulation of the sheet product in the chute (Figures 1-11).



Regarding Claim 32, Gergek discloses a motor 48 for operating the sheet product feed roller assembly or the pusher (Figures 1-11).

Regarding Claim 33, Gergek discloses the sheet product feed roller assembly comprises a drive roller 32 and a pinch roller 34 configured to form a nip therebetween for receiving the sheet product.

Regarding Claim 34, Gergek discloses a motor 48 for driving the drive roller and the pusher (Figures 1-11).

Claim Rejections - 35 USC § 103
Claims 17, 22, 28, 30-31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gergek (US-20020033405) in view of Omdoll (US-7931228). Regarding Claims 17, 22, and 31, Gergek discloses the sheet product dispenser system of claim 1, as advanced above, but does not expressly disclose one or more stationary stripper members, or stationary chute members, disposed adjacent the sheet product feed roller assembly for guiding the sheet product fed from the sheet product feed roller assembly away from the sheet product feed roller assembly and into the chute toward the dispensing opening; and a tear bar for cutting the sheet product fed from the sheet product feed roller assembly downstream of the sheet product feed roller assembly.
However, Omdoll teaches a sheet product dispenser system, comprising one or more stationary stripper members 68, or stationary chute members 68, disposed adjacent the sheet product feed roller assembly for guiding the sheet product fed from the sheet product feed roller assembly away from the 

Regarding Claims 28 and 30, Gergek discloses the sheet product dispenser of claim 27 and 4, as respectively advanced above, the sheet product feed roller assembly has a length, and the pusher extends along the length (Figures 1-11) but does not expressly disclose the at least one of the one or more pusher members are a plurality of pusher members, the pusher comprises a pusher roller, and the plurality of the one or more pusher members are aligned with one another on the rotatable pusher roller.
However, Omdoll teaches a roller 32, a one or more roller members (solid and solid cylindrical members along 32 in at least Figure 2) aligned with one another on a rotatable roller (Figures 1-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pusher out of a plurality of aligned pusher members spaced apart extending along the length of the sheet product feed roller to allow for other guides, such as strippers, between the pusher members.

Regarding Claim 35, Gergek discloses the sheet product dispenser system of claim 33, as advanced above, but does not expressly disclose the pinch roller or drive roller comprises roller segments having gaps between adjacent segments and the dispenser further comprises one or more 
	However, Omdoll teaches a sheet product dispenser comprising a pinch roller 30 or a drive roller 32 comprises roller segments (solid and slotted segments of 32; and different diameter segments of 30) having gaps between adjacent segments and the dispenser further comprises one or more stationary stripper members 68 disposed adjacent the pinch roller and extending into the gaps for guiding the sheet product fed from the sheet product feed roller assembly away from the sheet product feed roller assembly and into the chute (Figures 1-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the pinch and/or drive roll of Gergek out of spaced apart segments and add the stripper members into the gaps to guide the sheet product to the dispensing opening.

Response to Arguments
With respect to Applicant’s arguments starting on page 1, line 5 to page 4, line 4, Applicant argues Gergek discloses only tearing rollers not pushing rollers as Gergek’s rollers do are not configured to continuously engage the sheet product and push the sheet product fed from the sheet product feed roller assembly toward the dispensing opening. Applicant's arguments filed have been fully considered but they are not persuasive. First the limitations, “configured to continuously engage the sheet product” and “push the sheet product fed from the sheet product feed roller assembly toward the dispensing opening” are both functional language, and as such, the device of Gergek only has to be capable of performing such functions, which Gergek’s roller 40 is capable of doing. Furthermore, Gergek roller 40 is always engages the sheet product fed from the sheet product feed roller assembly. Also, the roller 40 of Gergek pushes the sheet product fed from the sheet product feed roller assembly toward the dispensing 

With respect to Applicant’s arguments starting on page 4, line 5 to page 5, line 2, Applicant argues Omdoll does not overcome the deficiencies of Gergek. However, as advanced above, Gergek does disclose the claimed pusher and associated functions. Therefore, the rejections are maintained.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619